Exhibit 5.1 WESTMORELAND COAL COMPANY 9540 South Maroon Circle, Suite 200, Englewood, CO80112 Phone:(303) 922-6463 May 24, 2012 Westmoreland Coal Company 9540 South Maroon Circle, Suite 200 Englewood, CO80112 Re:Amended and Restated 2007 Equity Incentive Plan for Employees and Non-Employee Directors Ladies and Gentlemen: I am the General Counsel and Secretary of Westmoreland Coal Company, a Delaware corporation (the “Company”), and an attorney duly admitted to practice in the State of Colorado. I am familiar with a Registration Statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to an aggregate of 700,000 shares of common stock, $2.50 par value per share, and associated preferred stock purchase rights (collectively, the “Shares”), of the Company, issuable under the Westmoreland Coal Company Amended and Restated 2007 Equity Incentive Plan for Employees and Non-Employee Directors (the “Plan”). I have examined the Certificate of Incorporation and Bylaws of the Company, each as amended and restated to date, and originals, or copies certified to our satisfaction, of all pertinent records of the meetings of the directors and stockholders of the Company, the Registration Statement, and such other documents relating to the Company as I have deemed material for the purposes of this opinion. In examining the foregoing documents, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, photostatic, or other copies, the authenticity of the originals of any such documents, and the legal competence of all signatories to such documents. I assume that the appropriate action will be taken, prior to the offer and sale of the Shares in accordance with the Plan, to register and qualify the Shares for sale under all applicable state securities or “blue sky” laws. I express no opinion herein as to the laws of any state or jurisdiction other than the General Corporation Law of the State of Delaware and the federal laws of the United States of America. Based on the foregoing, I am of the opinion that the Shares have been duly authorized for issuance and, when the Shares are issued and paid for in accordance with the terms and conditions of the Plan, the Shares will be validly issued, fully paid, and nonassessable. It is understood that this opinion is to be used only in connection with the offer and sale of the Shares while the Registration Statement is in effect. Please note that I am opining only as to the matters expressly set forth herein, and no opinion should be inferred as to any other matters. I hereby consent to the filing of this opinion with the Commission in connection with the Registration Statement in accordance with the requirements of Item601(b)(5) of RegulationS-K under the Securities Act. In giving such consent, I do not hereby admit that I am in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission. Very truly yours, /s/ Jennifer S. Grafton Jennifer S. Grafton General Counsel and Secretary
